FILED
Jan 27, 2020

10:38 AM(ET)
TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT CHATTANOOGA

Jack Fee, ) Docket No. 2019-01-0396
Employee, )

Vv. )

Mohawk Industries, Inc., ) State File No. 38017-2019
Employer, )

And )

Liberty Mutual Insurance Company, ) Judge Audrey Headrick
Carrier. )

 

EXPEDITED HEARING ORDER

 

The Court held an Expedited Hearing on January 16, 2020, to determine whether
Tennessee has jurisdiction over Mr. Fee’s workers’ compensation claim. Mohawk
asserted that Georgia Workers’ Compensation Law is Mr. Fee’s exclusive remedy. For
the reasons below, the Court holds that Tennessee does not have jurisdiction.

History of Claim

Mr. Fee, a Georgia resident, worked as an over-the-road driver for Mohawk, a
Georgia corporation, when he sustained serious injuries during a motor vehicle accident
while driving through Tennessee. Mr. Fee’s delivery route from Georgia to Maryland
required him to drive through Tennessee three times per week for approximately three
hours each trip. Mohawk accepted Mr. Fee’s claim under Georgia’s workers’
compensation law and paid for all of his medical treatment.'

Mr. Fee filed a Petition for Benefit Determination seeking Tennessee benefits and
later filed a Request for Expedited Hearing for a determination regarding jurisdiction.
Mohawk argued Tennessee Code Annotated section 50-6-115(a) and (c)(2) provides that
Georgia law is Mr. Fee’s exclusive remedy.

 

' It is unclear from Mr. Fee’s testimony whether he received any temporary disability benefits.

1
Findings of Fact and Conclusions of Law

To prevail at an expedited hearing, Mr. Fee must show a likelihood of prevailing
at a hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2019). The Court holds
he did not.

Jurisdiction

The 2013 Workers’ Compensation Reform Act substantially changed Tennessee
Code Annotated section 50-6-115, which is the extraterritorial statute that previously
dealt only with employees injured out-of-state. The Reform added, in part, subsections
(a) and (c)(2):

(a) For purposes of this section, an employee is considered to be
temporarily in a state working for an employer if the employee is
working for such employee’s employer in a state other than the state
where such employee is primarily employed for no more than fourteen
(14) consecutive days, or no more than twenty-five (25) days total,
during a calendar year.

(c)(2) The benefits under the workers’ compensation insurance or similar
laws of the other state, or other remedies under similar law, are the
exclusive remedy against the employer for any injury, whether resulting in
death or not, received by the employee while temporarily working for that
employer in this state.

With no guiding post-Reform case law, the Court considers the application of the
statutory language. Hadzic v. Averitt Express, 2015 TN Wrk. Comp. App. Bd. LEXIS
14, at *8 (May 18, 2015) (courts must consider the plain and ordinary meaning of the
statutory language when no guiding precedent exists). Here, it is undisputed that Mr.
Fee, a Georgia resident, was “primarily employed” in Georgia. It is also undisputed that
Mr. Fee’s time spent in Tennessee consisted of approximately three hours on the
interstate, three times per week, traveling from Georgia to Maryland. Mr. Fee drove that
route for two to three months before his accident. The Court finds that he was
“temporarily” working in Tennessee. Under section 50-6-115, the fact that Mr. Fee’s
accident occurred in Tennessee is not sufficient to give Tennessee jurisdiction.
Therefore, as directed by subsection (c)(2), the Court holds that Georgia has exclusive
Jurisdiction of Mr. Fee’s workers’ compensation claim.

IT IS, THEREFORE, ORDERED as follows:

1. Tennessee does not have jurisdiction over Mr. Fee’s workers’ compensation claim.
2. This case is set for a Status Hearing on Wednesday, March 25, 2020, at 1:00 p.m.
Eastern Time. The parties must call 423-634-0164 or toll-free at 855-383-0001 to
participate. Failure to call might result in a determination of the issues without the
party’s participation.

ENTERED January 27, 2020.

iN iN

ChuAdnwo, NS bo 0 NaS
AUDREY A. HEADRICK
Workers’ Compensation Judge

APPENDIX

Exhibits:
1. Affidavit of Mr. Fee

Technical record:

Petition for Benefit Determination
Dispute Certification Notice
Request for Expedited Hearing
Show Cause Order

Order on Show Cause Hearing
Notice of Expedited Hearing

DAARWN
CERTIFICATE OF SERVICE

I certify that a copy of this Expedited Hearing Order was sent as indicated on January 27,

 

 

 

 

2020.
Name Certified Email Service sent to:
Mail
Scott Wesson, Xx scottwesson@warrenandgriffin.com
Employee’s Attorney kay@warrenandgriffin.com
Bryan Lindberg, Xx blindberg@hallboothsmith.com

Employer’s Attorney

 

 

 

 

 

{ f La Stun Maes

PENNY SHRUM, COURT CLERK |!

we.courtclerk@tn.gov

ayy)
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. Ifa transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL
Tennessee Bureau of Workers’ Compensation
www. tn.pov/workforce/injuries-at-waork/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

Ci Expedited Hearing Order filed on LU Motion Order filed on

CO Compensation Order filed on___ O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

 

 

 

 

 

 

 

Parties

Appellant(s) (Requesting Party): CC Employer|__jEmployee
Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [_; Employer [_j/Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers' Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

1, , having been duly swom according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of All Dependents:
Relationship;

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. |am employed by:

 

My employer's address Is:

 

My employer's phone number is:

 

7, My present monthly household income, after federal income and social security taxes are deducted, is:

$

B. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
SSl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

Rent/House Payment $
Groceries $
Electricity $

Water $

Gas $
Transportation $

Car $

Other $

10. Assets:

Automobile $
Checking/Savings Acct. §
House $
Other $

11. My debts are:

| Amaunt Owed

 

permonth Medical/Dental $ per month

 

 

 

per month Telephone $ per month
per month School Suppiles $ per month
per month Clothing $ per month
per month Child Care $ per month
per month Child Support $ per month
per month
permonth (describe: ._.... }
(FMV)
(FMV) _
Describe:
To Whom

 

 

 

 

 

 

 

(hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of

,20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15)

RDA 11082